DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement submitted on 02/24/2021 has been considered and made of record by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “providing a PIM interference indication from the plurality of mitigation weights” [emphasis added] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  as to claims 18 and 20, line 2, “PIM” should be replaced by passive intermodulation (PIM).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 1, 18, and 20, limitation “providing a PIM interference indication from the plurality of mitigation weights” has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Examiner calls the attention of the Applicant specifically to the following paragraphs of the published application: in paragraph [0021] Applicant states that “In a further implementation of the first, second, and third aspects, further comprising computing and providing an indication of at least one member of the group consisting of: order of PIM interference, frequency of the PIM generating transmitter, and a certain emitting antenna generating PIM n a certain receiver interfered antenna.” In paragraph [0062] Applicant states that “in some implementations, the PIM interference may be automatically detected, and an indication of the PIM interference may be provided.” In paragraph [0219] Applicant states that “At 316, one or more parameters of the PIM interference are computed using the synthetic PIM signals and provided, for example, presented on a display to a user, stored in a memory, and/or forwarded to another computing device (e.g., administrative server). Exemplary parameters of the PIM interference that may be computed using the synthetic PIM signals include: the order of PIM interference, frequency of the PIM generating transmitter, and a certain emitting antenna generating PIM in a certain receiver interfered antenna.” Neither in the paragraphs mentioned above nor in any other section of the specification the Applicant discloses providing a PIM interference indication from the plurality of mitigation weights. Based on the specification, specially paragraph [0219], it appears that the PIM interference indication is provided using just the synthetic PIM signals. Claims 2-17 depend on claim 1, therefore they have been rejected for the same reason. Claim 19 depends on claim 18, therefore it has been rejected for the same reason.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 6, limitation “a respective PIM interference indication is computed separately from a respective plurality of mitigation weights for each diode generating interference signals” has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Applicant in paragraph [0198] of the publication states that “It is noted that in the case of multiple diodes, the interference PIM signal from each diode is not correlated to any other PIM signal from other diodes. Each diode interference signal may be cancelled with a different set of weights that may be calculated separately. Each diode signal consumes dedicated degree of freedom such that multiple diodes impose requirement for multiple degrees of freedom cancellation system. For example, to try to cancel multiple diodes with adaptive antenna array may require a number antennas that is higher than the number of the parasite diodes in the path.” There is no indication neither in this paragraph nor any other paragraph of the publication that a respective PIM interference indication is computed separately from a respective plurality of mitigation weights for each diode generating interference signals.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 4, line 2, limitation “PIM module communicates with a cloud-based platform that provides a remote view” is indefinite because it is incomplete. Applicant needs to clarify remote view of what has been provided.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as to claim 20, the claims is directed to software/program per se. The claim states “A computer program product for automatically detecting and providing an indication of PIM interference, which, when executed by a processor, cause the processor to perform: receiving transmit signals transmitted by at least one transmission source; receiving received signals received by at least one reception source; computing a plurality of synthetic PIM signals from the transmit signals, wherein each of the plurality of synthetic PIM signals is a respective combination of a plurality of frequency components of the transmit signals; computing a plurality of mitigation weights for mitigating the plurality of synthetic PIM signals; and providing PIM interference indication from the plurality of mitigation weights.” [emphasis added] A computer program product, … which, when executed by the processor clearly indicates that the computer program product is a computer program/software per se. Therefore, claim 20 as a whole is directed to a non-statutory subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10, 15, 18, and 19 of U.S. Patent No. 10,924,141 in view of Ohta (US 2018/0351588).
Claims 1, 3-5, 7-10, 15, 18, and 19 of U.S. Patent No. 10,924,141 disclose all the subject matters claimed in claims 1, 8, and 10-20 of the instant applications, except for providing a PIM interference indication from the plurality of mitigation weights (no patentable weight has been given to the limitations cited in the preamble of the claims). 
Instant Application
U.S. Patent No. 10,924,141
1. A passive intermodulation (PIM) module for automatically detecting and providing an indication of PIM interference, the PIM module comprising: at least one processor executing a code for: receiving transmit signals transmitted by at least one transmission source; receiving received signals received by at least one reception source; computing a plurality of synthetic PIM signals from the transmit signals, wherein each of the plurality of synthetic PIM signals is a respective combination of a plurality of frequency components of the transmit signals;
computing a plurality of mitigation weights for mitigating the plurality of synthetic PIM signals; and providing a PIM interference indication from the plurality of mitigation weights.
1. A passive intermodulation (PIM) mitigation module for mitigating PIM within a receiver of a wireless network, the PIM mitigation module comprising: at least one processor executing a code for: receiving transmit signals transmitted by at least one transmission source; receiving received signals received by at least one reception source; computing a plurality of synthetic PIM signals from the transmit signals, wherein each of the plurality of synthetic PIM signals is a respective combination of a plurality of frequency components of the transmit signals; computing a plurality of mitigation weights for mitigating the plurality of synthetic PIM signals; and performing a PIM mitigation process on the received signals with the plurality of mitigation weights to generate clean signals to provide to the receiver; wherein the plurality of synthetic PIM signals are computed by combinations of frequency bands selected from a plurality of the at least one transmission source denoting a predicted reflection of the transmit signals off at least one non-linear PIM reflection element that is received by the at least one reception source.


Ohta, in the same field of endeavor, discloses a method, comprising: receiving transmit signals transmitted by at least one transmission source (see Fig. 3, signals Tx1 and Tx2 and block 222 and paragraph 0028); receiving received signals received by at least one reception source (see Fig. 3, block 232 and signal 23 and paragraphs 0036 and 0075); computing a plurality of synthetic PIM signals from the transmit signals (see Fig. 3, block 226 and paragraphs 0056-0058), wherein each of the plurality of synthetic PIM signals is a respective combination of a plurality of frequency components of the transmit signals (see paragraphs 0028, 0036, 0039, 0051, and 0055); computing a plurality of mitigation weights for mitigating the plurality of synthetic PIM signals (see Fig. 3, block 227 and paragraph 0060); providing PIM interference indication from the plurality of mitigation weights (the signal generated by multiplier 228 (i.e., the corrected replica signal) has been interpreted as a PIM interference indication, see paragraphs 0061 and 0077-0078). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claims 1, 3-5, 7-10, 15, 18, and 19 of U.S. Patent No. 10,924,141 as suggested by Ohta in order to accurately determine the value of PIM interference using the correction coefficients applied to the synthetic PIM signals. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,924,141 in view of Ohta and Yoo et al. (hereinafter, referred to as Yoo) (US 2017/0230129).
Claim 1 of U.S. Patent No. 10,924,141 discloses all the subject matters claimed in claim 2 of the instant application except a) providing a PIM interference indication from the plurality of mitigation weights and b) PIM module further comprising a physical user interface for presenting the PIM interference indication and/or for interacting with the PIM module, selected from a group consisting of: a touchscreen, a display, a gesture activation device, and a keyboard. Regarding the first missing limitation, as explained above, Ohta discloses providing PIM interference indication from the plurality of mitigation weights (the signal generated by multiplier 228 (i.e., the corrected replica signal) has been interpreted as a PIM interference indication, see paragraphs 0061 and 0077-0078). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claim 1 of U.S. Patent No. 10,924,141 as suggested by Ohta in order to accurately determine the value of PIM interference using the correction coefficients applied to the synthetic PIM signals. As to the second missing limitation, Yoo, in the same field of endeavor, discloses a PIM detection apparatus (see the abstract). Yoo further discloses PIM module further comprising a display (physical user interface) for interacting with the PIM module (see paragraphs 0009, 0010, 0024, 0041, and 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 1 of U.S. Patent No. 10,924,141 and Ohta and incorporate a display unit in the system to display different characteristics of the PIM in order to make the system interact with the user and pass the results of the PIM detection to the user. 
Claims 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,924,141 in view of Ohta and Jacobs (US 2014/0225590).
As to claim 3, claim 1 of U.S. Patent No. 10,924,141 discloses all the subject matters claimed in claim 3 of the instant application except a) providing a PIM interference indication from the plurality of mitigation weights and b) the at least one processor further executes a code for providing a remote view of spectral data and extracted Spectral Intelligence (SI) recorded by the PIM module. Regarding the first missing limitation, as explained above, Ohta discloses providing PIM interference indication from the plurality of mitigation weights (the signal generated by multiplier 228 (i.e., the corrected replica signal) has been interpreted as a PIM interference indication, see paragraphs 0061 and 0077-0078). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claim 1 of U.S. Patent No. 10,924,141 as suggested by Ohta in order to accurately determine the value of PIM interference using the correction coefficients applied to the synthetic PIM signals. As to the second missing limitation, Jacobs, in the same field of endeavor, discloses a method and system for monitoring spectrum activity and spectrum analysis (see the abstract and paragraph 0031). Jacobs discloses that under the disclosed spectrum analysis schemes, monitoring of transmitted signals over time is effected so that anomalies can be detected, regulatory compliance proved and the like. Outputs from, for example, one or more multi-transmitter combiners may be sampled to observe passive intermodulation (PIM), or continuous monitoring of digital ATSC television transmissions, or the like to ensure that occupied bandwidth limits are not exceeded (see paragraph 0031). Jacobs also discloses that collected and or measured spectrum activity data may be locally stored in a data storage device (see paragraph 0073). Jacobs then states that measured spectrum activity data may be transmitted from a self-contained RF spectrum analyzer system to a remote facility for further detailed analysis (see paragraph 0075). Jacobs further discloses a code for providing a remote view of spectral data and extracted Spectral Intelligence (SI) recorded by the PIM module (see the abstract, paragraphs 0010 and 0026. Since the Applicant does not provide any clear definition for the term “spectral Intelligence”, the examiner has given this limitation it’s broadest reasonable interpretation. “Spectral intelligence” has been interpreted as any type or spectral data/information. Based on the information provided on paragraph [0031], it appears that the PIM has been measured/observed by the spectrum analyzer, therefore the spectrum analyzer has also been interpreted as the PIM module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 1 of U.S. Patent No. 10,924,141 and Ohta as suggested by Jacobs in order to increase the flexibility of the system by enabling the system to provide remote view of the spectral information.
As to claim 5, claim 1 of U.S. Patent No. 10,924,141 discloses all the subject matters claimed in claim 5 of the instant application except a) providing a PIM interference indication from the plurality of mitigation weights and b) at least one processor of the PIM module further executes code for recording and providing Spectral Intelligence (SD) and external interference insight. Regarding the first missing limitation, as explained above, Ohta discloses providing PIM interference indication from the plurality of mitigation weights (the signal generated by multiplier 228 (i.e., the corrected replica signal) has been interpreted as a PIM interference indication, see paragraphs 0061 and 0077-0078). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claim 1 of U.S. Patent No. 10,924,141 as suggested by Ohta in order to accurately determine the value of PIM interference using the correction coefficients applied to the synthetic PIM signals. As to the second missing limitation, Jacobs, in the same field of endeavor, discloses a method and system for monitoring spectrum activity and spectrum analysis (see the abstract and paragraph 0031). Jacobs discloses that under the disclosed spectrum analysis schemes, monitoring of transmitted signals over time is effected so that anomalies can be detected, regulatory compliance proved and the like. Outputs from, for example, one or more multi-transmitter combiners may be sampled to observe passive intermodulation (PIM), or continuous monitoring of digital ATSC television transmissions, or the like to ensure that occupied bandwidth limits are not exceeded (see paragraph 0031). Jacobs also discloses that collected and or measured spectrum activity data may be locally stored in a data storage device (see paragraph 0073). Jacobs discloses executing a code for recording and providing Spectral Intelligence (SD) and external interference insight (see the abstract, paragraphs 0008, 0012, 0017, 0026, 0038, 0050, and 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 1 of U.S. Patent No. 10,924,141 and Ohta as suggested by Jacobs and record spectral and interference information for further analysis by the user.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,924,141 in view of Ohta and Tsui et al. (hereinafter, referred to as Tsui) (US 2019/0007078).
As to claim 4, claim 1 of U.S. Patent No. 10,924,141 discloses all the subject matters claimed in claim 4 of the instant application except a) providing a PIM interference indication from the plurality of mitigation weights and b) the PIM module communicates with a cloud-based platform that provides a remote view and/or is used for remote management of the PIM module. Regarding the first missing limitation, as explained above, Ohta discloses providing PIM interference indication from the plurality of mitigation weights (the signal generated by multiplier 228 (i.e., the corrected replica signal) has been interpreted as a PIM interference indication, see paragraphs 0061 and 0077-0078). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claim 1 of U.S. Patent No. 10,924,141 as suggested by Ohta in order to accurately determine the value of PIM interference using the correction coefficients applied on the synthetic PIM signals. As to the second missing limitation, Tsui, in the same field of endeavor, discloses PIM detection system that is provided to remotely identify PIM at a base station site and diagnose the type of intermodulation (see the abstract). Tsui further discloses a PIM module that communicates with a cloud-based platform that provides a remote view and/or is used for remote management of the PIM module (see the abstract, paragraphs 0019, 0028, and 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 1 of U.S. Patent No. 10,924,141 and Ohta as suggested by Tsui in order to increase the flexibility of the system by enabling the PIM module to communicate with a cloud-based platform and provide a remote modeling and cancellation of PIM signal.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohta (US 2018/0351588).
As to claim 18, Ohta discloses a method, comprising: receiving transmit signals transmitted by at least one transmission source (see Fig. 3, signals Tx1 and Tx2 and block 222 and paragraph 0028); receiving received signals received by at least one reception source (see Fig. 3, block 232 and signal 23 and paragraphs 0036 and 0075); computing a plurality of synthetic PIM signals from the transmit signals (see Fig. 3, block 226 and paragraphs 0056-0058), wherein each of the plurality of synthetic PIM signals is a respective combination of a plurality of frequency components of the transmit signals (see paragraphs 0028, 0036, 0039, 0051, and 0055); computing a plurality of mitigation weights for mitigating the plurality of synthetic PIM signals (see Fig. 3, block 227 and paragraph 0060); providing PIM interference indication from the plurality of mitigation weights (the signal generated by multiplier 228 (i.e., the corrected replica signal) has been interpreted as a PIM interference indication, see paragraphs 0061 and 0077-0078). In rejection of claim 18 no patentable weight has been given to the limitations cited in the preamble of the claim, because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta.
As to claim 1, Ohta discloses a passive intermodulation (PIM) module (see Fig. 3, block 22), the PIM module comprising: at least one processor for (see Fig. 1, block 22 and Fig. 3, block 22 and paragraphs 0012 and 0034, also see Fig. 6 and paragraph 0015): receiving transmit signals transmitted by at least one transmission source (see Fig. 3, signals Tx1 and Tx2 and block 222 and paragraph 0028); receiving received signals received by at least one reception source (see Fig. 3, block 232 and signal 23 and paragraphs 0036 and 0075); computing a plurality of synthetic PIM signals from the transmit signals (see Fig. 3, block 226 and paragraphs 0056-0058), wherein each of the plurality of synthetic PIM signals is a respective combination of a plurality of frequency components of the transmit signals (see paragraphs 0028, 0036, 0039, 0051, and 0055); computing a plurality of mitigation weights for mitigating the plurality of synthetic PIM signals (see Fig. 3, block 227 and paragraph 0060); providing PIM interference indication from the plurality of mitigation weights (the signal generated by multiplier 228 (i.e., the corrected replica signal) has been interpreted as a PIM interference indication, see paragraphs 0061 and 0077-0078). Ohta discloses all the subject matters claimed in claim 1, except that the processor is executing a code to implement the method steps of the invention. However, examiner would like to take official notice that it would have been extremely recognizable/obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to use a processor in a computer based communication system for executing codes (i.e., the method steps of the invention written in a computer-based language) in order to enable the communication system and the processor to effectively implement the method steps of the invention. In rejection of claim 1 no patentable weight has been given to the limitations cited in the preamble of the claim, because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As to claim 20, Ohta discloses a passive intermodulation (PIM) module (see Fig. 3, block 22), the PIM module comprising: at least one processor for (see Fig. 1, block 22 and Fig. 3, block 22 and paragraphs 0012 and 0034, also see Fig. 6 and paragraph 0015): receiving transmit signals transmitted by at least one transmission source (see Fig. 3, signals Tx1 and Tx2 and block 222 and paragraph 0028); receiving received signals received by at least one reception source (see Fig. 3, block 232 and signal 23 and paragraphs 0036 and 0075); computing a plurality of synthetic PIM signals from the transmit signals (see Fig. 3, block 226 and paragraphs 0056-0058), wherein each of the plurality of synthetic PIM signals is a respective combination of a plurality of frequency components of the transmit signals (see paragraphs 0028, 0036, 0039, 0051, and 0055); computing a plurality of mitigation weights for mitigating the plurality of synthetic PIM signals (see Fig. 3, block 227 and paragraph 0060); providing PIM interference indication from the plurality of mitigation weights (the signal generated by multiplier 228 (i.e., the corrected replica signal) has been interpreted as a PIM interference indication, see paragraphs 0061 and 0077-0078). Ohta also discloses a non-transitory memory having stored thereon information for the processor (see paragraph 0035). Ohta discloses all the subject matters claimed in claim 20, except that the processor is executing a code to implement the method steps of the invention. However, examiner would like to take official notice that it would have been extremely recognizable/obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to use a processor in a computer based communication system for executing codes (i.e., the method steps of the invention written in a computer-based language) in order to enable the communication system and the processor to effectively implement the method steps of the invention. In rejection of claim 20 no patentable weight has been given to the limitations cited in the preamble of the claim, because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of Yoo et al. (hereinafter, referred to as Yoo) (US 2017/0230129).
As to claim 2, Ohta discloses all the subject matters claimed in claim 2, except that the PIM module further comprising a physical user interface for presenting the PIM interference indication and/or for interacting with the PIM module, selected from a group consisting of: a touchscreen, a display, a gesture activation device, and a keyboard. Yoo, in the same field of endeavor, discloses a PIM detection apparatus (see the abstract). Yoo further discloses PIM module further comprising a display (physical user interface) for interacting with the PIM module (see paragraphs 0009, 0010, 0024, 0041, and 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Ohta and incorporate a display unit in the system to display different characteristics of the PIM in order to make the system interact with the user and pass the results of the PIM detection to the user. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of Jacobs (US 2014/0225590).
As to claim 3, Ohta discloses all the subject matters claimed in claim 3, except that the at least one processor further executes a code for providing a remote view of spectral data and extracted Spectral Intelligence (SI) recorded by the PIM module. Jacobs, in the same field of endeavor, discloses a method and system for monitoring spectrum activity and spectrum analysis (see the abstract and paragraph 0031). Jacobs discloses that under the disclosed spectrum analysis schemes, monitoring of transmitted signals over time is effected so that anomalies can be detected, regulatory compliance proved and the like. Outputs from, for example, one or more multi-transmitter combiners may be sampled to observe passive intermodulation (PIM), or continuous monitoring of digital ATSC television transmissions, or the like to ensure that occupied bandwidth limits are not exceeded (see paragraph 0031). Jacobs also discloses that collected and or measured spectrum activity data may be locally stored in a data storage device (see paragraph 0073). Jacobs then states that measured spectrum activity data may be transmitted from a self-contained RF spectrum analyzer system to a remote facility for further detailed analysis (see paragraph 0075). Jacobs further discloses a code for providing a remote view of spectral data and extracted Spectral Intelligence (SI) recorded by the PIM module (see the abstract, paragraphs 0010 and 0026. Since Applicant does not provide any clear definition for the term “spectral Intelligence”, the examiner has given this limitation it’s broadest reasonable interpretation. “Spectral intelligence” has been interpreted as any type or spectral data/information. Based on the information provided on paragraph [0031] of Jacobs, it appears that the PIM has been measured/observed by the spectrum analyzer, therefore the spectrum analyzer has also been interpreted as the PIM module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Ohta as suggested by Jacobs in order to increase the flexibility of the system by enabling the system to provide remote view of the spectral information.
As to claim 5, Ohta discloses all the subject matters claimed in claim 5, except that the at least one processor of the PIM module further executes code for recording and providing Spectral Intelligence (SD) and external interference insight. Jacobs, in the same field of endeavor, a method and system for monitoring spectrum activity and spectrum analysis (see the abstract and paragraph 0031). Jacobs discloses that under the disclosed spectrum analysis schemes, monitoring of transmitted signals over time is effected so that anomalies can be detected, regulatory compliance proved and the like. Outputs from, for example, one or more multi-transmitter combiners may be sampled to observe passive intermodulation (PIM), or continuous monitoring of digital ATSC television transmissions, or the like to ensure that occupied bandwidth limits are not exceeded (see paragraph 0031). Jacobs also discloses that collected and or measured spectrum activity data may be locally stored in a data storage device (see paragraph 0073). Jacobs discloses executing a code for recording and providing Spectral Intelligence (SD) and external interference insight (see the abstract, paragraphs 0008, 0012, 0017, 0026, 0038, 0050, and 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Ohta as suggested by Jacobs and record spectral and interference information for further analysis by the user.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of Tsui et al. (hereinafter, referred to as Tsui) (US 2019/0007078).
As to claim 4, Ohta discloses all the subject matters claimed in claim 4, except that the PIM module communicates with a cloud-based platform that provides a remote view and/or is used for remote management of the PIM module. Tsui, in the same field of endeavor, discloses PIM detection system that is provided to remotely identify PIM at a base station site and diagnose the type of intermodulation (see the abstract). Tsui further discloses a PIM module that communicates with a cloud-based platform that provides a remote view and/or is used for remote management of the PIM module (see the abstract, paragraphs 0019, 0028, and 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Ohta as suggested by Tsui in order to increase the flexibility of the system by enabling the PIM module to communicate with a cloud-based platform and provide a remote modeling and cancellation of PIM signal.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta, in view of Sombrin et al. (hereinafter, referred to as Sombrin) (US 2016/0061868).
As to claim 10, Ohta discloses that the received signals include PIM created from a nonlinear reflecting object in a transmission path of the transmit signals that is reflected to a plurality of reception sources and included in the received signals (see paragraph 0004). Ohta does not expressly disclose that the object is a non-linear object. Sombrin, in the same field of endeavor, discloses a process and a device for measuring passive intermodulation products by wave reflection on a non-linear object (see the abstract and paragraph 0038). Sombrin discloses that the phenomena of intermodulation appear for electromagnetic devices operating at several frequencies simultaneously when objects behaving in non-linear manner are located close by. Intermodulation is the result of distortions generated by these non-linear objects from an incident electromagnetic wave (see paragraph 0002). Therefore, Sombrin clearly teaches that in the case of passive intermodulation the object is a non-linear object. Based on Sombrin’s disclosure, it would have been recognizable to one of ordinary skill in the art before the effective filing date of the invention was made that the object should be a non-linear object in order to fully analyze the PIM phenomena. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632